ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Symbion-Ozdil-Amjad Dar Essalam              )      ASBCA No. 59994
 Joint Venture                               )
                                             )
Under Contract No. W91GXY-06-C-0071          )

APPEARANCE FOR THE APPELLANT:                       Timothy A. Diemand, Esq.
                                                     Wiggin and Dana LLP
                                                     Hartford, CT

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Stephen P. Smith, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       By motion filed on February 4, 2019, the government moved for the dismissal of
this appeal with prejudice in accordance with paragraph 2 of an attached settlement
agreement and evidence that the government had, in fact, made payment to appellant.
The parties had previously informed the Board that this motion to dismiss was to be
expected. Accordingly, this appeal is dismissed from the Board's docket with prejudice.

       Dated: April 5, 2019




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59994, Appeal of Symbion-Ozdil-
Amjad Dar Essalam Joint Venture, rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals